FILED
                            NOT FOR PUBLICATION
                                                                             SEP 13 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

SIKHS FOR JUSTICE, INC.,                          No. 15-17441

              Plaintiff - Appellant,              D.C. No. 5:15-cv-02442-LHK

  v.
                                                  MEMORANDUM*
FACEBOOK, INC.,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                           Submitted September 11, 2017**
                             San Francisco, California

Before: GOULD and WATFORD, Circuit Judges, and SANDS, Senior District
Judge.***

       1. The district court properly dismissed Sikhs for Justice, Inc.’s (SFJ)

discrimination claim under Title II of the Civil Rights Act of 1964. The

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable W. Louis Sands, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
                                                                            Page 2 of 3
Communications Decency Act (CDA) provides interactive computer service

providers immunity from civil liability when the claim is premised upon the

provider’s role as “the publisher or speaker of any information provided by another

information content provider.” 47 U.S.C. § 230(c)(1), (c)(2). “This grant of

immunity applies only if the interactive computer service provider is not also an

‘information content provider,’ which is defined as someone who is ‘responsible,

in whole or in part, for the creation or development of’ the offending content.”

Fair Housing Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d

1157, 1162 (9th Cir. 2008) (en banc) (quoting 47 U.S.C. § 230(f)(3)).

      Here, it is undisputed that Facebook is an interactive computer service

provider. SFJ seeks to hold Facebook liable as a publisher for hosting, and later

blocking, SFJ’s online content. See Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1103

(9th Cir. 2009), as amended (Sept. 28, 2009) (“removing content is something

publishers do”). But SFJ, not Facebook, is the party solely responsible for creating

and developing the content on SFJ’s webpage. As such, Facebook cannot be

deemed an “information content provider,” and it is therefore entitled to the

immunity conferred under § 230. Moreover, we have found no authority, and SFJ

fails to cite any authority, holding that Title II of the Civil Rights Act of 1964

provides an exception to the immunity afforded to Facebook under the CDA.
                                                                          Page 3 of 3
      Because SFJ’s Title II claim is barred by the CDA, granting SFJ leave to

amend its complaint would have been futile. As a result, the district court properly

dismissed SFJ’s Title II claim with prejudice.

      2. The district court properly dismissed SFJ’s pendent state law claims. The

court did not abuse its discretion in declining to exercise supplemental jurisdiction

over these remaining state law claims after it dismissed SFJ’s sole claim under

federal law.

      AFFIRMED.